Per Guriam.

Snyder and Gentry were- joint judgment plaintiffs. Gentry sold Ms half of the judgment to White. Snyder collected the whole of the judgment. White sued Mm for half the amount, alleging that Snyder had received the money to his, White’s, use, but had converted it to his own, Snyder’s, use. Snyder answered: 1. by general denial; 2. that he paid half to Gentry before notice of his sale; 3. that Gentry was in his debt before notice of sale, and that he applied, and still offered to apply Gentry’s half on said debt. The court sustained a demurrer to the second and third paragraphs of the answer, and Snyder excepted. Snyder then *102filed another paragraph, containing the two defenses, of payment to Gentry, and of indebtedness by Gentry, before notice of said sale ; and to this paragraph no objection was made, but issue was taken upon it. Judgment for plaintiff. The evidence is not in the record. If the court erred in sustaining the demurrer above mentioned, the defendant was not harmed. He could have given all his evidence under the last mentioned paragraph; and we incline to think he could, have done so under the general denial, but do not so decide. "Would it not go to show that the defendant had not converted the plaintiff’s money to his own use ?
O. P. Morton and J. F. Kibbey, for appellant.
J. B. Julian, for appellee.
The judgment is affirmed, with 10 per cent, damages and costs.